     Case: 4:20-cv-00015-DMB-RP Doc #: 117 Filed: 01/19/21 1 of 2 PageID #: 1370




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               GREENVILLE DIVISION


CLEVELAND SCHOOL DISTRICT                                                          PLAINTIFF

V.                                                 CIVIL ACTION NO.: 4:20-CV-015-DMB-RP

ARGONAUT GREAT CENTRAL
INSURANCE COMPANY, RSUI
INDEMNITY COMPANY, and
THE TRAVELERS INDEMNITY
COMPANY                                                                          DEFENDANTS


                                      NOTICE OF SERVICE


         Notice is hereby given that Plaintiff Cleveland School District by and through its

undersigned counsel, served on January 15, 2021, the following documents to all known counsel

of record:

     1. Plaintiff’s Responses to Travelers’ First Set of Interrogatories;

     2. Plaintiff’s Responses to Travelers’ First Requests for Production; and

     3. Plaintiff’s Responses to Travelers’ First Requests for Admissions.


     Respectfully submitted, this the 19th day of January, 2021.


                                            /s/ Kate Margolis
                                            ALEX PURVIS (MBN 100673)
                                            KATE MARGOLIS (MBN 99625)

                                            ATTORNEYS FOR CLEVELAND SCHOOL DISTRICT




4835-3818-7480.1
     Case: 4:20-cv-00015-DMB-RP Doc #: 117 Filed: 01/19/21 2 of 2 PageID #: 1371




OF COUNSEL

Bradley Arant Boult Cummings LLP
Suite 1000, One Jackson Place
188 East Capitol Street
PO Box 1789
Jackson, MS 39215-1789
Telephone: (601) 948-8000
Facsimile: (601) 948-3000
apurvis@bradley.com
kmargolis@bradley.com




                                CERTIFICATE OF SERVICE

       I hereby certify that on January 19, 2021, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system which will send notification of such filing to the all
counsel of record.


                                                s/Kate Margolis
                                                Kate Margolis




                                               2
4835-3818-7480.1
